ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari as to Issue 1 as set forth in the petition in the above case, it is this first day of September, 1994,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals as to that issue be, and it is hereby, vacated and the case remanded to the Court of Special Appeals for reconsideration of that issue in light of State v. Giddens, 335 Md. 205, 642 A.2d 870 (1994). Costs in this Court and in the Court of Special Appeals to be paid by the respondent.